The appellant, in preparing this bill of exceptions, did, and naturally so, follow the beaten path blazed out by this court in Moneagle v. Livingston, 150 Ala. 562, 43 So. 840, in which it makes, in substance, this rule on appeals from judgments granting or refusing motion for new trial: On motion for new trial, it is not necessary to introduce on the hearing the substance of the evidence in the case, nor is it necessary for the bill of exceptions to recite that it was done, "the presumption being that it is in the breast of the court."
Judge Sharpe tried this case; afterwards he died, while this motion for new trial was pending. Judge Wilkinson was appointed to succeed him, heard this motion, and rendered judgment thereon. The record fails to show that any evidence was introduced. So it becomes necessary for this court, under these facts, to blaze out another path, or make an addition to the rule for appellants to follow.
The court is necessarily a person. When the judge who tried the case is dead, and his successor, or another judge, hears the motion for new trial, the substance of the evidence on the trial should be introduced. On appeal from his decision, under these peculiar circumstances, the bill of exceptions should recite, in substance, the evidence in the case, and affirmatively show that it was introduced to the new judge (the court) on the hearing of the motion for the new trial.
It fails to do so in this case. These peculiar, and sometimes almost necessary, errors of appellants in preparing cases for this court cannot be cured by agreements of parties afterwards made. This court cannot allow the record to be changed on collateral attack. The written agreement recently filed by the parties in this court as to what was before the court below, whether introduced in evidence or not — one contending it was and the other it was not — cannot be written in the record. Terrell v. Kimbrell, 88 So. 846;1 Pearce v. Clements, 73 Ala. 256; Fonville v. State, 91 Ala. 39, 8 So. 688; Chapman v. Holding, 54 Ala. 61.
Motion for rehearing overruled.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.
1 205 Ala. 544.